Case 2:20-cv-00955-JLB-NPM Document 58-7 Filed 03/29/21 Page 1 of 6 PagelD 576

Are Chiropractors Backing The Anti- Vaccine Movement? https://www.forbes.com/sites/brucelee/2016/12/10/are-chiropractors...

1 of 6

Dec 10, 2016, 10:52pm EST

Are Chiropractors Backing The
Anti-Vaccine Movement?

Bruce Y. Lee Senior Contributor ©
Healthcare

Iamauwriter, journalist, professor, systems modeler, computational and digital health
expert, avocado-eater, and entrepreneur, not always in that order.

 

© This article is more than 4 years old.

— jpport:
“GOVERNED 3 Waketie |

 

Dr Andrew Wakefield (center) was the first clinician to suggest a link between autism in
children... [+]

Today Andrew Wakefield was a keynote speaker at the International
Chiropractors Association's Annual Conference on Chiropractic and
Pediatrics in Maui, Hawaii. Yes, the same Andrew Wakefield, who in
2010 was stripped of his medical license in the United Kingdom for

Exhibit 7

 

 

 

 

3/2/21, 7:42 PM
Case 2:20-cv-00955-JLB-NPM Document 58-7 Filed 03/29/21 Page 2 of 6 PagelD 577
Are Chiropractors Backing The Anti-Vaccine Movement? https://www-forbes.com/sites/brucelee/2016/12/10/are-chiropractors...

ethical violations and failure to disclose potential financial conflicts of
interest. The same Wakefield who published a subsequently discredited
and retracted study in the Lancet linking vaccines to autism that the
British Medical Journal (BMJ) described as an "elaborate fraud". The
same Wakefield who produced and directed an anti-vaccine
"documentary" film, Vaxxed: From Cover-Up to Catastrophe, that
pushed conspiracy theories about the Centers for Disease Control and
Prevention (CDC) and vaccines. The same Wakefield who has not been
able to provide scientific evidence to support his claims. Is this really
the best way for a professional association and a conference to gain
scientific legitimacy?

The Annual Conference on Chiropractics and Pediatrics now has
something in common with the "Conspira-Sea Cruise," a week-long
cruise hosted by the tour company Divine Travels to have conversations
about--you guessed it--"conspiracies." Both have invited Wakefield as a
guest speaker. David Gorski writing for Popular Mechanics mentioned
some of the others on the cruise's preliminary list of speakers such as:

¢ Robert O. Young: who has claimed that the cause of all
cancers is excess acidity and has been selling books and
programs promoting alkaline diets. (Who would have thought
that the Cancer Moonshot is just to make better Tums tablets?)

e Robert Strecker: who has claimed that HIV/AIDS is a man-
made (or actually human-made) disease that was spread by the
government (because the government just does not have enough
to problems to address).

¢ Len Horowitz: who describes himself as the "King of Natural
Healing" and has been trying to sell an herbal cream that he
claims will make skin cancer fall off your body in less than 3

2 of 6 3/2/21, 7:42 PM
Case 2:20-cv-00955-JLB-NPM Document 58-7 Filed 03/29/21 Page 3 of 6 PagelD 578

Are Chiropractors Backing The Anti- Vaccine Movement? https://www.forbes.com/sites/brucelee/2016/12/10/are-chiropractors...

3 of 6

weeks.

The preliminary speaker list probably reflected the final list of speakers,
unless the cruise was itself a conspiracy. As April Glaser reported for
Wired, the cruise speakers included people who have broken the law
such as Sean David Morton, who was indicted and fined by the

U.S. Securities and Exchange Commission for making false (as opposed
to truthful) claims to investors about psychic abilities to predict the
stock market. (Apparently, his psychic abilities did not help him predict
that the SEC would catch him.)

What Horowitz, Young and a number of others on the cruise have in
common is that they are all trying to sell treatments that compete with
existing treatments approved and supported by legitimate government
agencies such as the Food and Drug Administration (FDA) and the
scientific community. So, could conspiracy theorists have something to
gain financially by discrediting the government and the scientific
community? Could there be personal agendas behind certain conspiracy
theories? In other words, could there be conspiracies behind conspiracy
theories?

Let's go back to the "anti-vaccine movement." But before we do so, let's
clearly distinguish "anti-vaxxers" from those who have earnest concerns
or questions about vaccines, but are not staunchly opposed to the idea
of vaccination. Vaccines are not 100% safe. Nothing is. Not even stuffed
animals. (This is not to say that the risks of vaccines and stuffed animals
are the same.) Indeed, vaccines can cause both minor and major side
effects. But scientific studies have shown that the risks of major side
effects are very low and have not shown any connection between
vaccines and autism. The benefits of vaccines seem to far outweigh
potential risks. Nonetheless, wondering about vaccine safety is perfectly
reasonable. Science, medicine and public health need to keep

3/2/21, 7:42 PM
Case 2:20-cv-00955-JLB-NPM Document 58-7 Filed 03/29/21 Page 4 of 6 PagelD 579

Are Chiropractors Backing The Anti-Vaccine Movement? https://www.forbes.com/sites/brucelee/20 1 6/12/10/are-chiropractors...

4 of 6

monitoring the safety of existing products and pushing for even safer
products. Products can always get better. Science can always advance. A
reasonable amount of skepticism can be healthy.

By contrast, the "anti-vaccine movement" seems to include some
organized attempts to present information not necessarily supported by
science and convince you to stop vaccinating yourself or your children.
As she wrote in Time (actually in time for Time), Meghan Moran, Ph.D.,
an associate professor of health, behavior and society at the Johns
Hopkins Bloomberg School of Public Health, led a study that analyzed
480 anti-vaccination websites and found many false claims and
attempts to discredit the government and medical practitioners. In fact,
some websites seem to be masquerading as legitimate vaccine
authorities by using titles such as "national" and "information." Do
these websites really represent honestly concerned citizens or actually
organizations with hidden agendas?

How many chiropractors are behind these efforts? Well, some
chiropractors may see potential financial gain if vaccination rates go

down. Try doing a web search for "chiropractors" and "vaccination,"

1 hs

"infectious disease,” "influenza,

vt tt

measles" and other vaccine-related
topics and you'll some interesting claims about how chiropractic
techniques can help prevent and treat infectious diseases. For example,
in a website from the Chiropractic Leadership Alliance, Dr. Christopher
Kent wrote:

Even more impressive are some of the
spectacular results reported by early
chiropractors in patients with infectious
diseases. One example where chiropractic care
provided a beacon of light was the 1917-18
influenza epidemic, which brought death and
fear to many Americans... The results were

3/2/21, 7:42 PM
Case 2:20-cv-00955-JLB-NPM Document 58-7 Filed 03/29/21 Page 5 of 6 PagelD 580

Are Chiropractors Backing The Anti- Vaccine Movement? https://www.forbes.com/sites/brucelee/20 1 6/12/10/are-chiropractors...

5 of 6

 

spectacular. Rhodes reported that in Davenport,
lowa, medical doctors treated 93,590 patients
with 6,116 deaths—a loss of one patient out of
every 15. Chiropractors at the Palmer School of
Chiropractic adjusted 1,635 cases, with only
one death. Outside Davenport, chiropractors in
lowa cared for 4,735 cases with only six
deaths—one out of 866.

This statement has about as much science as a Barbie doll. Yes, of
course, more people died from the flu under a doctor's care than a
chiropractor's care, because most people really sick with the flu
probably went to doctor rather than chiropractor. You could probably
find similar patient mortality statistics for plumbers or cheese-makers.
(If you go to a cheese-maker to get medical treatment, you have more
problems than you realize.) Kent went on to make similar claims about
smallpox, measles, scarlet fever and gonorrhea. He concluded, "In a
world where we are faced with antibiotic-resistant bacteria, and viral
diseases where effective treatments are lacking, the role of chiropractic

care in allowing for optimum immune system function deserves

thorough exploration."

A USA Today piece reported that
"about 19%" of chiropractors are
being vocal about opposing vaccines.
The story quoted chiropractor Josh
Handt as saying, "[The job of]
chiropractic is to allow the body to
function optimally without taking
anything out or putting anything in,"
which is a very broad, vague,
sweeping claim that essentially says

nothing and applies to most health

3/2/21, 7:42 PM
Case 2:20-cv-00955-JLB-NPM Document 58-7 Filed 03/29/21 Page 6 of 6 PagelD 581

Are Chiropractors Backing The Anti- Vaccine Movement? https://www.forbes.com/sites/brucelee/20 1 6/12/10/are-chiropractors...

6 of 6

Chiropractic adjustment such as the professionals including doctors,
one actress Lauren Holly (right) is

receiving here can help with... [+] p hysical therapists and nurse

practitioners. No, doctors don't

think, "Hmm, what can I remove or put into the patient?"

Certainly, chiropractic techniques have proven to be helpful for

certain musculoskeletal conditions. But trying to extend techniques and
methods well beyond what they are intended to do is analogous to
having a hammer and just trying to find ways to make the hammer
seem more useful and thus more sell-able. "Oh, look, the hammer can
be used as a spatula. Oh, I can use a hammer to brush my teeth. And

who needs toilet paper when you have a hammer?"

Again, not all chiropractors necessarily have that agenda. There are
chiropractors who use evidence-based approaches and recognize the
strengths and limitations of their techniques. However, you have to
wonder about the International Chiropractors Association's motivation
behind featuring Wakefield as a speaker, especially without providing a
balancing scientific talk. When people are staunchly opposed to
vaccines, the medical profession or government agencies, how much of
it is true belief and how much is a hidden financial agenda? How's that

for a conspiracy theory about conspiracy theorists?

Follow me on Twitter or LinkedIn. Check out my website.

   

px hl ) Bruce Y. Lee

| am a writer, journalist, professor, systems modeler, computational and digital
health expert, avocado-eater, and entrepreneur, not always in that order. Currently,

| am... Read More

Reprints & Permissions

ADVERTISEMENT

3/2/21, 7:42 PM
